Citation Nr: 0021872	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-05 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to effective dates earlier than December 30, 
1996, for grants of service connection for psoriatic 
arthritis of the hands, shoulders, knees, wrists, elbows, and 
feet.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which among other 
things, granted entitlement of the veteran to service 
connection for psoriasis, effective from December 30, 1996, 
and for psoriatic arthritis of the hands, shoulders, knees, 
wrists, elbows, and feet, effective from December 30, 1996.  
As well, previously service-connected metatarsalgia was 
recharacterized as metatarsalgia of each foot with psoriatic 
arthritis.  A notice of disagreement was thereafter filed in 
April 1998 as to the effective dates assigned for the grants 
of service connection for psoriasis and psoriatic arthritis.  
In his substantive appeal of March 1999, the veteran in 
effect raised the issue of clear and unmistakable error (CUE) 
in the RO's rating decision of May 18, 1970, as to the denial 
of service connection for arthritis then entered.

It is evident that the veteran in telephone contact with RO 
personnel later in March 1999 requested that the RO cancel 
his appeal.  The RO in May 1999 correspondence to the veteran 
requested that he furnish written confirmation of his desire 
to withdraw his appeal.  In response, the veteran in a VA 
Form 21-4138, Statement in Support of Claim, received by the 
RO in June 1999, reported that he desired that his appeal be 
continued.  

The issue of CUE in the rating decision of May 1970, based 
solely on a failure to grant service connection for 
psoriasis, as well as the issue of the rating assignable for 
psoriasis, were adjudicated by the RO in rating action 
effected in April 1999.  The RO therein found that there had 
been CUE in the May 1970 action by virtue of its failure to 
grant entitlement to service connection for psoriasis.  As 
such, service connection was granted for psoriasis, effective 
from January 31, 1969, the day following the veteran's 
separation from service, and a 10 percent rating was assigned 
therefor from that date.  A notation within such rating 
decision indicates, in effect, that the grant of service 
connection for psoriasis rendered moot the appealed issue of 
an earlier effective date for a grant of entitlement to 
service connection for psoriasis, a finding with which the 
undersigned concurs.  As such, only the issues of earlier 
effective dates for grants of service connection for 
psoriatic arthritis of various body regions remain for Board 
review.


REMAND

Notwithstanding the RO's adjudication in April 1999 of the 
CUE matter involving the veteran's entitlement to service 
connection for psoriasis and its rating, no action has been 
taken to date with respect to the issue raised by the veteran 
in his substantive appeal of March 1999 as to CUE in the RO's 
prior denial of service connection for arthritis entered in 
May 1970.  This matter is inextricably intertwined with the 
issues certified for review by the Board at this time, 
despite not having been developed or otherwise adjudicated by 
the RO.  To that end, further corrective action by the RO is 
found to be in order.  

Accordingly, this matter is REMANDED to the RO for completion 
of the following actions:

The RO should contact the veteran in 
writing to clarify the basis of his 
claims of CUE in the May 1990 rating 
action of the RO in terms of the 
certified issues of entitlement to 
earlier effective dates for grants of 
service connection for psoriatic 
arthritis of the hands, shoulders, knees, 
wrists, elbows, and feet.  In this 
regard, he should be asked to specify the 
alleged error(s) regarding the RO's May 
1970 denial of service connection for 
arthritis.  Following the completion of 
any further development deemed advisable 
by the RO, the RO should then, as 
applicable, initially adjudicate the 
issue of CUE in the RO's decision of May 
18, 1970, as such pertains to the claims 
of entitlement to service connection for 
psoriatic arthritis of the hands, 
shoulders, knees, wrists, elbows, and 
feet.  Thereafter, as applicable, the RO 
should readjudicate the issues of the 
veteran's entitlement to effective dates 
earlier than December 30, 1996, for 
grants of service connection for 
psoriatic arthritis of the hands, 
shoulders, knees, wrists, elbows, and 
feet.  If the benefits sought are denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case as to the actions 
taken, following which he and his 
representative should be afforded a 
reasonable opportunity in which to 
respond.  Thereafter, the case should be 
returned to the Board for further review.

The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.  No action is required by the veteran 
until contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999)

 
- 3 -


- 5 -


